Citation Nr: 0804615	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to special monthly pension by reason of being 
in need of the aid and attendance of another person or on 
account of being housebound.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in pertinent part, 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Service connection is not currently in effect for any 
disability.

3.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation.  

4.  The veteran's traumatic brain injury does not render him 
unable to care for his daily personal needs without 
assistance from others, nor does it render him unable to 
protect himself from the hazards and dangers of daily living 
on a regular basis.  

5.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor does his traumatic brain 
injury substantially confine him to his dwelling, the 
immediate premises, a ward or clinical area of an 
institution.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.342, 4.15-4.17 (2007).

2.  The criteria for entitlement to special monthly pension 
by reason of being in need of the aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, records from the Social Security 
Administration (SSA), and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  

As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; report of VA examination; post-
service private medical records; and SSA records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Non-Service Connected Pension

The veteran contends that he is entitled to non-service 
connected disability pension benefits.  Specifically, he 
asserts that he is permanently and totally disabled as a 
result of a traumatic brain injury sustained in February 
2005.  

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent rating.  38 C.F.R. 
§ 3.340(a) (2007).  Absent a combined schedular 100 percent 
rating, in order to be considered permanently and totally 
disabled the veteran must be unemployable due to one 
disability rated at 60 percent or higher; or two or more 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  
38 C.F.R. §§ 4.16, 4.17 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2007). 

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b) (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a nonservice-connected disability 
pension.  At the outset, the Board finds that service 
connection is not currently in effect for any disability.  
The veteran does not, therefore, qualify for a combined 
100 percent schedular rating, nor does he have one disability 
rated at 60 percent or higher or two or more disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 
4.17 (2007).

In addition to not meeting the criteria for a 100 percent 
schedular rating, the evidence shows that the veteran is not 
prevented from following substantially gainful employment due 
to disability.  The veteran is only approximately 58 years 
old and has a high school diploma.  

Medical records from Lancaster General Hospital show that he 
was hospitalized for a traumatic brain injury as a result of 
a fall at home on February 25, 2005.  The veteran was 
drinking and thought to have possibly used cocaine.  A 
computerized tomography (CT) of the brain showed a 
subarachnoid hemorrhage, subdural hematoma, bilateral frontal 
lobe contusions, and a left occipital lobe contusion.  The 
veteran was discharged on March 29, 2005, to Willow View 
South assisted living.  The veteran was functionally 
independent in his mobilities at the time of discharge.  

On VA Form 21-527, Income Net Worth and Employment Statement, 
received in April 2005, the veteran reported no income.  He 
did not provide the last date he worked.  An additional VA 
Form 21-57 was filed in September 2005, the veteran indicated 
that he last worked in June 2003.  

A May 2005 letter from the SSA shows that he did not qualify 
for disability benefits because he did not work long enough 
and thus, did not earn enough Social Security credits.  In 
July 2005, SSA determined that while the veteran was disabled 
as of March 1, 2005, as a result of intracranial injury and 
organic mental disorders, his capability was unresolved.

Upon VA examination in June 2005, the veteran reported that 
he was currently working installing carpeting and tile 
floors.  He indicated that his income averaged approximately 
$30, 000.  The examiner noted current treatment for the head 
injury consisted of follow-up with his neurologist to monitor 
the veterans condition.  The only medication noted was a 
multivitamin.  

There were no side effects of any treatment found.  The only 
limitation was that the veteran was not able to drive at the 
time of examination.  There was no evidence of neurological 
or psychiatric impairment.  The veteran was considered 
capable of handling his own financial affairs.

An August 2005 letter from the Administrator of Willow View 
Home indicated the veteran was not employed and had not been 
for at least the last year.  The Administrator further noted 
the veteran had short term memory loss and needed assistance 
to perform only some of his activities of daily living.  
Before placement at Willow View, the veteran resided with his 
mother. 

In a June 2005 letter, Dr. EG noted the veteran had trouble 
with memory and some personality change.  The veteran was 
alert and oriented times three.  Speech, language, thought 
perception, and judgment was intact.  Cranial nerves were 
intact.  A CT scan done in June 2005 showed no sign of 
hemorrhages around the frontal lobes.  There was only some 
residual edema that occurred and some encephalomalacia.  

In an August 2005 letter, Dr. EG indicated the veteran 
continued to improve and he was almost back to himself with 
only some minor personality changes.  Neurological 
examination was unchanged.  A CT of the brain done in August 
2005 revealed no evidence of acute bleeding.  There was some 
evidence of bilateral frontal lobe encephalomalacia from the 
injuries.  Dr. EG stated the veteran was discharged from care 
and told that he could return to work.

In summary, the evidence shows that the veteran's 
disabilities do not qualify for a 100 percent schedular 
disability rating.  In addition, he is not shown to be 
prevented from following substantially gainful employment due 
to disability.  For these reasons the Board finds that the 
criteria for a permanent and total disability rating are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to non-service connected disability 
pension benefits.

Special Monthly Pension

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2007).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (Court) held that in 
order to be awarded special monthly pension on the basis of 
the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

In this instance, the evidence of record fails to show that 
the veteran is entitled to special monthly pension on the 
basis of the need for regular aid and attendance under the 
present criteria.  The medical evidence shows that the 
veteran is able to take care of a significant amount of his 
own necessities.  

As noted above, the veteran was released to Willow View 
assisted living in March 2005 due to some concerns about his 
cognition and abilities with problem solving, memory, and 
processing.  He was considered functionally independent in 
his mobilities at the time of discharge.  He was asked not to 
drive until he was cleared by his primary care providers.  
Discharge medications consisted of a multivitamin one tablet 
daily. 

Upon VA examination in June 2005, the veteran did not require 
the assistance of another person in attending to the ordinary 
hazards of daily living.  He did not require another person 
to protect himself from the ordinary hazards of his daily 
environment.  He was not restricted to his home.  He did not 
drive and was brought to the examination by an attendant.  He 
was not permanently bedridden.

While he wore corrective lenses, his best corrected vision 
was not worse than 5/200 in both eyes.  He was able to manage 
his own financial affairs and worked every day.  The veteran 
did some chores around his living area.  

There were no functional restrictions of his bilateral upper 
extremities.  He was able to walk without the assistance of 
another person.  He did not use any mechanical aids.  He 
ambulated as much as needed.  Neurological and psychiatric 
evaluations were normal. 

An August 2005 letter from the Administrator of Willow View 
Home indicated had short term memory loss and needed 
assistance to perform only some of his activities of daily 
living.  

In a June 2005 letter, Dr. EG noted the veteran had trouble 
with memory and some personality change.  The veteran was 
alert and oriented times three.  Speech, language, thought 
perception, and judgment was intact.  Cranial nerves were 
intact.  A CT scan done in June 2005 showed no sign of 
hemorrhages around the frontal lobes.  There was only some 
residual edema that occurred and some encephalomalacia.  

In an August 2005 letter, Dr. EG indicated the veteran 
continued to improve and he was almost back to himself with 
only some minor personality changes.  Neurological 
examination was unchanged.  A CT of the brain done in August 
2005 revealed no evidence of acute bleeding.  There was some 
evidence of bilateral frontal lobe encephalomalacia from the 
injuries.  Dr. EG stated the veteran was discharged from care 
and told that he could return to work

The foregoing evidence shows that the veteran does not 
require the regular aid and attendance of another person to 
assist him in accomplishing basic daily self care.  As to the 
veteran's eligibility for pension benefits paid at the 
housebound rate, it is not shown that he has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  The record does not show that he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area.  See 
38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. §§ 
3.35l (d) (2007).  

For the foregoing reasons, the Board finds that the veteran 
does not need the regular aid and attendance of another 
individual to assist him in accomplishing daily life 
processes, nor is he restricted to his immediate premises, 
thereby precluding a grant of entitlement to special monthly 
pension by reason of being in need of aid and attendance, or 
at the housebound rate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  



ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person or on 
account of being housebound is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


